Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 4, Line 2, change “3” to --2--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses an adjustable position automated running board step comprising: a step member attached to a linkage, the linkage is operable for moving the step from a deployed to a stowed position; and an adjustable linkage which allows adjustable stop points between said stowed and said deployed positions; wherein said step includes a vertical level adjusting lead screw deployable linkage the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the step has legs on both sides which are hinged on both ends to said step member to provide a trapezoidal arrangement each of the legs having a threaded end for receiving a rotational threaded actuator bar wherein rotation of the actuator bar moves the threaded end towards or away from each other for moving the step member between a deployed and a stowed position as required by Claim 1.
Although the prior art discloses an adjustable position automated running board step comprising: a step member attached to a linkage said linkage is operable for moving the step from a deployed to a stowed position and comprises an adjustable lead screw linkage; A motor attached to a lead screw of the adjustable lead screw linkage for driving the linkage between a deployed and stowed position; and, A controller which controls the motor for controlling movement of the linkage, said controller providing at least one stopping point between said stowed or deployed positions wherein the controller provides a user interface the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a user can select the stopping point at a user selected position at any point between said deployed and stowed position as required by Claim 13
Although the prior art discloses an adjustable position automated running board step comprising: a step member attached to a linkage, the linkage is operable for moving the step from a deployed to a stowed position; and an adjustable linkage which allows adjustable stop points between said stowed and said deployed positions the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with further comprising a tunable tilting action of the step as it reaches the stow position as required by Claim 22.
the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618